Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 27, 2021

The Court of Appeals hereby passes the following order:

A21A1725. WILLIAMS v. STATE.

      Appellant has filed a motion for extension of time to submit brief and
enumeration of errors. In his motion, appellant requests an extension of time to allow
appellate counsel to be appointed for appellant. Because it does appear from the
record that appellant did attempt to request indigent appellant counsel in the trial
court, we hereby remand this case to the trial court for it to determine whether to
appoint the appellant counsel.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/27/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.